Citation Nr: 1546802	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  09-32 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from June 1992 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to service connection for hypertension.  The Veteran appealed the denial in this decision, and the matter is now before the Board.  

This case was previously before the Board in November 2014, at which time the Board denied entitlement to service connection for hypertension, to include as due to service-connected diabetes mellitus.  The Veteran appealed this denial to the U.S. Court of Appeals for Veterans' Claims (Court).  In August 2015, the Court granted a joint motion for partial remand (JMR), which vacated and remanded a portion of the Board's November 2014 decision that denied entitlement to service connection for hypertension in order for the Veteran to undergo a new VA examination for this disorder.  

The Veteran testified before a Veterans Law Judge sitting at the Huntington RO in November 2011; a transcript of that hearing is associated with the claims folder.  Since that time, the Veterans Law Judge who presided over the hearing has retired.  The Veteran was informed of his right to have another hearing, pursuant to the provisions of 38 C.F.R. § 20.707 (2015), in a September 2015 letter.  He was asked whether he wanted a new hearing, and he was told that VA would assume that he did not want another hearing if he did not respond within 30 days.  In a subsequent September 2015 reply, the Veteran stated that he did not wish to appear at another Board hearing and he instructed the Board to consider his case on the evidence of record.  

The August 2015 JMR asked the Board to address whether the hearing officer provided the Veteran with sufficient explanation or suggestion of the submission of evidence to support his claim of service connection for hypertension, which includes consideration of secondary service connection or aggravation of hypertension due to diabetes mellitus, during the November 2011 Board hearing.  The Board acknowledges that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the decision review officer (DRO) or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

The hearing transcript reflects that during the November 2011 hearing, the presiding Veterans Law Judge specifically identified entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, as one of the issues on appeal, and stated the pertinent facts and laws underlying the appeal.  Moreover, this Veterans Law Judge identified on several occasions during the hearing potentially applicable and helpful evidence that related to the Veteran's claim but might have been overlooked by the parties.  Thus, the Veterans Law Judge effectively complied with Bryant's directives and the duties set forth in 38 C.F.R. § 3.103(c)(2).  Furthermore, the Veteran was afforded another opportunity to have a Board hearing on this matter in September 2015, which he declined.  Thus, the Board considers it unnecessary to schedule the Veteran for another hearing in support of his hypertension claim as he has already had the opportunity to testify before a Veterans Law Judge and he has indicated that he does not wish to have another hearing.

The August 2015 JMR also states that the Board should remand the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected disabilities.  Specifically, the JMR indicates that entitlement to a TDIU was raised by the record in several August 2008 and March 2009 VA treatment records and an April 2012 VA examination, and thus, the Board provided an inadequate statement of reasons or bases for its November 2014 decision because it failed to consider whether this evidence supported a possible entitlement to a TDIU.  The JMR states that the Board should remand this claim for consideration by the Agency of Original Jurisdiction (AOJ).  

Initially, the Board notes that the Veteran's claim of entitlement to a TDIU was denied by a March 2009 rating decision and there is no indication that he perfected an appeal of this claim.  Furthermore, the November 2014 Board decision only adjudicated and addressed the issues of entitlement to service connection for a sleep disorder and hypertension.  As the Board's November 2014 decision did not adjudicate a claim for an increased rating, entitlement to a TDIU could not have been reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (holding that a claim for entitlement to a TDIU is part of an increased rating claim when such claims is expressly raised by the Veteran or reasonably raised by the record).  Thus, the Board could not have adjudicated or remanded the TDIU claim in the November 2014 decision.

The Board agrees that the issue of entitlement to a TDIU has been raised by the record on several occasions since the denial of this claim in March 2009, including the instances mentioned in the August 2015 JMR and in the November 2011 Board hearing.  However, the Board does not have jurisdiction over this claim as it has not been adjudicated by the AOJ, and thus, it may not remand it pursuant to the August 2015 JMR.  However, the Board deems it appropriate to refer the issue of entitlement to a TDIU to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The August 2015 JMR specifically requires the Board to remand the Veteran's claim to service connection for hypertension, to include as due to service-connected diabetes mellitus, to afford him a VA medical examination or opinion as to whether his hypertension disorder is aggravated by his service-connected diabetes mellitus disability.  

The Veteran was afforded VA examinations in May 2008 and September 2013 for this disorder, during which the examiners opined as to whether the Veteran's service-connected diabetes disability caused his hypertension.  However, neither of these examination reports includes discussions or medical opinions as to whether the Veteran's hypertension was aggravated by his service-connected diabetes disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  In fact, the Veteran's claims file does not contain medical evidence discussing aggravation of the Veteran's hypertension by his service-connected diabetes, which the Board needs in order to adjudicate his claim based on secondary service connection.  See 38 C.F.R. § 3.310 (2015).  Thus, the Board must remand the Veteran's claim to service connection for hypertension, to include as due to service-connected diabetes mellitus, in order for the Veteran to undergo a new VA examination for this disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Request and schedule the Veteran for a VA examination for his claimed hypertension disorder with an appropriate examiner.  After reviewing the entire claims file, including this Remand, the examiner should state whether the Veteran's hypertension disorder was at least as likely as not (i.e., a 50 percent degree of probability or greater) caused or aggravated by the Veteran's service-connected diabetes mellitus disability.

The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

2.  After completing the previous developments, readjudicate the claim of entitlement to service connection for hypertension, to include as due to service-connected diabetes mellitus, in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

